DETAILED ACTION
This action is responsive to the following communication: the claims filed on 12/10/2019.  This action is made Non-Final.
Claim 1 pending in the case.  Claim 1 is the only independent claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application No. 14/668,228 (now patent No. 10,719,149) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Note: the NPL documents and the foreign documents are found in the parent application No. 14/668,228.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 10,719,149 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Notes: the differences between the claims are being highlighted in bold in the table below:

Instant Application: 16/708,837
U. S. Patent No. 10,719,149 (hereinafter ‘149)
Claim 1.  
A digital jukebox device, comprising: 
- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least 
+ output to the display device a user interface, the user interface being configured to present a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis, 
+ each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping.
Claim 1. 
A digital jukebox device, comprising: 
- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least: 
+ output to the display device a user interface, the user interface being configured to present a plurality of playlists (interpreted as groupings) of songs available for playback via the digital jukebox device on a pay-for-play basis, 
+ each said playlist (interpreted as groupings) including songs from a plurality of albums and being representable in the user interface as a user-selectable tile including featured imagery for the playlist or imagery of artists associated with two or more of the songs in the respective playlist; 
+ dynamically and automatically selecting for each playlist in the plurality of playlists, according to a plurality of predetermined rules hierarchy, a featured image to display in the entire area of a user-selectable tile associated with the playlist on the user interface or images to display on a user-selectable tile as the imagery associated with each of the two or more songs for each playlist, wherein the user interface comprises a plurality of user-selectable tiles each of which represents a respective playlist from the plurality of playlists being arranged in a carousel view such that a first displayed screen of the carousel view simultaneously displays at least one user-selectable tile with a featured image on its entire area and at least one user-selectable tile with respective imagery associated with each of two or more songs in the playlist, and upon being scrolled, displays a second displayed screen of the carousel view simultaneously displaying a plurality of user-selectable tiles each with respective imagery associated with each of two or more songs in the playlist without any user-selectable tiles with a respective featured image on its entire area; and playback, in response to a user selection of a tile representing one of the playlists and a determination of payment being received for the pay-for-play basis, one or more songs from said one of the playlists via speakers connected to the digital jukebox device.



As seen in the above table, the claim 1 of the ‘149 patent contains every element of claim 1 of the instant application and as such it anticipates and/or render obvious claim 1 of the instant application; therefore is not patently distinct from the earlier patent claims and is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102a(1) as being anticipated by Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier).

As to claim 1, Beaumier discloses:
A digital jukebox device (see Fig. 2 and ¶ 0052, 0080; jukebox system 10’ including multiple jukebox devices 16), comprising: 
a display device (see Fig. 2 and ¶ 0052, 0080; display 18 of the jukebox device 16); and 
processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor (see ¶ 0053, 0080; microprocessors, CPU and audio DSP and memory, hard drive), 
the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface (see ¶ 0057, 0080; user interface for exploring and browsing media content using a touch-screen), 
the user interface being configured to present a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis (see Figs. 6-7 and ¶¶ 0059, the space is the presentation area includes playlists/collections {~interpreted as groupings} represented by graphic images.  Fig. 21 and ¶¶ 0118-0119 discloses pay for play scheme such as pricing scheme.  ¶¶ 0132-0133; Mosaics represents playlists and a user can interact with a mosaic by selecting a playlist), 
each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping (¶¶ 0132-0133; mosaics represents playlists and a user can interact with a mosaic by selecting a playlist.  ¶ 0059; presentation area includes playlists represented by graphic images {“objects generally refer to songs, artists, playlists, games..}; because the graphic images represents playlists, each graphic images is associated with two or more songs in the playlist.  ¶ 0138; image is used as background art, associated with a playlist).

Conclusion

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 

Spiegelman et al. (US 2008/0147711 A1) – methods and systems for recommending playlists to a user including a user interface for presenting multiple representations of groupings of songs such as playlists, each playlist is represented by an image associated with two or more songs (see Fig. 10).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179